952 F.2d 397
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas HARRISON, Defendant-Appellant.
No. 91-5764.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 27, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  (CR-90-174-G), Richard C. Erwin, Chief District Judge.
Larry L. Eubanks, Law Offices of Larry L. Eubanks, Winston-Salem, N.C., for appellant.
Robert H. Edmunds, Jr., United States Attorney, Paul A. Weinman, Assistant United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Thomas Harrison appeals from a sentence imposed under the sentencing guidelines after a jury found him guilty of participating in a drug conspiracy.  21 U.S.C. § 846 (1988).   Our review of the record discloses that Harrison was properly sentenced under the guidelines because the evidence sufficiently established that the conspiracy extended beyond November 1, 1987.   This appeal is therefore without merit.   See United States v. Meitinger, 901 F.2d 27, 28 (4th Cir.1990).   Accordingly, we affirm on the reasoning of the district court, stated from the bench.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.